Gunderson, C. J.,
concurring and dissenting:
I accept the opinion prepared by Justice Zenoff insofar as it decides that the City acted improperly. I do not agree with this court’s “instructions,” which in my view do not adequately redress the wrongs in question.
If the City had performed in accordance with the obligations which the majority find it breached, appellant might not, and quite probably would not, be in apparent default. Thus, seemingly, the City should not be allowed to foreclose following the arithmetical adjustments prescribed by this court. Instead, an injunction should issue against any foreclosure until the City has fully and completely performed the obligations of the parties’ agreement according to their tenor.
The latter is the relief sought in this appeal, and, in my view, *629is the relief to which appellant is entitled in light of the wrongs the majority determine have occurred.